NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BAILIN HAN,                                     No.    16-70591

                Petitioner,                     Agency No. A201-206-194

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Bailin Han, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). We grant in part and deny

in part the petition for review, and we remand.

       As to asylum and withholding of removal, the record compels the conclusion

that the cumulative harm Han suffered in China rose to the level of persecution.

See id. at 1213-17 (finding petitioner suffered past persecution because of his

religious beliefs where he was detained, beaten, forced to sign a document

promising not to attend a home church, and required to report to the police

weekly); see also Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of

the circumstances compelled finding of persecution). Thus, we grant the petition

for review as to Han’s asylum and withholding of removal claims, and remand to

the agency for further proceedings consistent with this disposition. See Guo, 897

F.3d at 1217; see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

       In his opening brief, Han does not make any arguments challenging the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259

(9th Cir. 1996) (“Issues raised in a brief that are not supported by argument are

deemed abandoned.”). Thus, we deny the petition for review as to relief under

CAT.

       The government shall bear the costs for this petition for review.

       PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.


                                          2                                   16-70591